Citation Nr: 0626479	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  03-32 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


REMAND

The veteran served on active duty from July 1966 until June 
1968.  The veteran also had periods of service with the Navy 
Reserves.  During the June 2006 hearing, the veteran stated 
that while in Great Lakes, Illinois for active duty for 
training (ACDUTRA) in June 1965, he witnessed two sailors get 
hit and killed by a train.  The veteran's personnel file 
includes documentation noting that the veteran was on ACDUTRA 
from June 6, 1965 until June 19, 1965 in Great Lakes, 
Illinois.  He has also listed another stressor involving a 
misfire on board ship.  The RO has the responsibility to 
attempt to verify the claimed stressors.   

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:
		
1.  Contact the base commander and law enforcement 
authorities for the Naval Station in Great Lakes, 
Illinois and attempt to verify the veteran's 
claimed stressor.  Upon receipt of a response, the 
RO should determine whether the received materials 
corroborate a claimed stressor.  

2.  Contact the Modern Military Branch, National 
Archives, 8601 Adelphia Road, College Park, MD 
20740 and request a copy of the deck logs from the 
USS Waldo County dealing with the time frame of 
August 1, through September 30, 1967.  

3.  If, and only if, a stressor is verified, the 
veteran should be scheduled for a VA psychiatric 
examination in order to ascertain whether or not he 
meets the criteria for diagnosis of PTSD and, if  
so, the specific stressor relied upon to support 
the diagnosis.  The claim's folder should be 
provided to and reviewed by the examiner.  

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



